DETAILED ACTION
This action is responsive to communications filed on February 3, 2022. 
Claims 1-21 are pending in the case. 
Claims 1, 9, and 14 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1-21 are allowed.
This application claims priority and includes support dating back to 6/22/2006 in provisional application 60/815467.
After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 1, 9, and 14, the claimed invention is directed to a method, system, and medium for searching for user selected portions of content. Further, the claimed invention includes receiving a request for an internet document, serving the inter document to the web browser, displaying the internet in the web browser, enabling a user to select a portion of content within the internet document. Further, the claimed invention includes automatically searching for the portion of content selected by the user within a set of pages containing portions of content selected by the user, and generating a highlight on at least one portion of content satisfying the search for the portion of content selected by the user within at least one page of the set of pages.
	Relevant prior art of record includes Gopalan et al., US Patent Application Publication no. US 2004/0221006 (“Gopalan”). Gopalan teaches a mechanism for marking Para. 0006. Further, data structures are provided in the Web site server for tracking information regarding the Web pages associated with the Web sites, users that have visited the Web site, what pages were visited by the users, and portions of the web pages that were marked by the users, so that, upon subsequent visits to the Web site server, the marked portions of the Web pages visited by the user may be identified for special processing by the Web browser of the client device being used to access the Web site. Para. 0007. Further, such functionality may be provided through a plugin module to the Web browser application. Para. 0050. Further, a plugin module is installed in the Web browser application. Para. 0068. 
	Gopalan, alone or in combination with other prior art of record, fails to teach or fairly suggest receiving a request for an internet document, serving the inter document to the web browser, displaying the internet in the web browser, enabling a user to select a portion of content within the internet document, automatically searching for the portion of content selected by the user within a set of pages containing portions of content selected by the user, and generating a highlight on at least one portion of content satisfying the search for the portion of content selected by the user within at least one page of the set of pages.
	Accordingly, the recited subject matter of claims 1, 9, and 14 is allowable.

Regarding claims 2-8, 10-13, and 15-21, these claims depend from claims 1, 9, and 14, and are thus allowable. 



Prior Art
The following prior art is made of record and is considered pertinent to applicant’s disclosure:
	Woods, US Patent Application Publication no. US 2004/0221006;
	Hunt et al., US Patent Application Publication no. US 2004/0133848;
	Cohen, US Patent Application Publication no. US 2003/0184582;
	Baumgartner et al., Visual Web Information Extraction with Lixto, 2001, VLDB, pp. 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176